DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 3 requires the first flexible element to: 1) have a first end that pivotally sits in a socket of a mounting structure while a second, opposite end is a free end (see claim 1, from which claim 3 depends), and 2) pass through said mounting structures to form a loop (see claim 3).  However, paragraph 26 of the publication of the specification of the present application (page 4 of the originally filed specification) states:
Reference is now made to FIGS. 2B and 2C.  The flexible element 14 may pass through the mounting structure 12 so as to form a loop (FIG. 2B) or may have a spherical end 16 that pivotally sits in a socket mounting structure 12 (FIG. 2C), in which case there is no loop but rather a free, flexible end.

Thus, the originally filed specification makes clear that the flexible element may form a loop through the mounting structure or may pivotally sit in a socket mounting structure with no loop but rather a free, flexible end; the features are mutually exclusive.  Thus, one of ordinary skill in the art would understand that Applicant did not possess an apparatus in which the flexible element both pivotally sits in a socket with a free end and forms a loop.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0016423 (Hua) in view of U.S. Patent Application Publication No. 2005/0203514 (Jahng).
Regarding claims 1 and 4, Hua discloses an apparatus (see Fig. 6, e.g.) comprising: a fusion rod (104) comprising mounting structures (102) located at different places thereon (two screw heads 102 are attached to opposite ends of the fusion rod, see Fig. 6, e.g.); and a first flexible element (one of wires 103 attached to one screw head 102, see Fig. 6) attached to one of said mounting structures and a second flexible element (one of wires 103 attached to other screw head 102, see Fig. 6) attached to another of said mounting structures, wherein a first end of at least one of said flexible elements is fixed to one of said mounting structures and a second end, opposite to a first end, is a free, unattached flexible end (see Fig. 6 and paragraphs [0079] and [0084]).
Hua fails to disclose wherein the first end pivotally sits in a socket of said mounting structures, though Hua discloses that the flexible elements can be attached to the mounting structures by a number of mechanisms (see paragraphs [0071] and [0079]).  Additionally, Jahng discloses an apparatus comprising a fusion rod (300) comprising mounting structures (rotatable attachment means, such as a socket, see paragraph [0150]) and flexible elements (308) attached to the mounting structures, wherein the flexible elements pivotally sit in the sockets of said mounting structures (flexible elements 308 attached via rotatable attachment means, such as a ball-and-socket joint, see paragraph [0150]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hua such that the first ends of both flexible elements pivotally sit in sockets of the mounting structures as suggested by Jahng in order to facilitate positioning the wire as needed by the user via pivotally moving the wire and because such a modification merely involves substituting one known mechanism for attaching a flexible element to a mounting structure for another known mechanism for attaching a flexible element to a mounting structure without any unpredictable results.  
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0055739 (Lieberman) in view of Jahng.
Regarding claim 1, Lieberman discloses an apparatus (see Figs. 15 and 16, e.g.) comprising: a fusion rod (70) comprising mounting structures (openings 72) located at different places thereon (each rod 70 has a plurality of openings 72 in different places thereon, see Figs. 15 and 16 and paragraph [0075]); and a first flexible element (cable 150) attached to one of said mounting structures and a second flexible element (cables 120) attached to another of said mounting structures, wherein a first end of at least one of said flexible elements is fixed to one of said mounting structures (via crimp 152) and a second end, opposite to a first end, is a free, unattached flexible end (see Figs. 15 and 16 and paragraph [0103]).
Lieberman fails to disclose wherein the first end pivotally sits in a socket of said mounting structures.  However, Jahng discloses an apparatus comprising a fusion rod (300) comprising mounting structures (rotatable attachment means, such as a socket, see paragraph [0150]) and flexible elements (308) attached to the mounting structures, wherein the flexible elements pivotally sit in the sockets of said mounting structures (flexible elements 308 attached via rotatable attachment means, such as a ball-and-socket joint, see paragraph [0150]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hua such that the first ends of both flexible elements pivotally sit in sockets of the mounting structures as suggested by Jahng in order to facilitate positioning the wire as needed by the user via pivotally moving the wire and because such a modification merely involves substituting one known mechanism for attaching a flexible element to a mounting structure for another known mechanism for attaching a flexible element to a mounting structure without any unpredictable results.  
Regarding claim 2, Lieberman discloses wherein said mounting structures (72) are holes formed in said fusion rod.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 3 of the Remarks that Jahng does not disclose or suggest a flexible free, unattached end of a tether.  However, in the grounds of rejection above, Jahng is not relied on for disclosing or suggesting this feature.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773